Citation Nr: 0638383
Decision Date: 12/11/06	Archive Date: 01/31/07

DOCKET NO. 03-37 325                        DATE DEC 11 2006

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado

THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a variously diagnosed psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based upon individual unemployability due to service connected disability (TDIU).

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from August 1968 to July 1971. This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. Historically, service connection for a nervous disorder was denied by an unappealed rating decision in December 1971. An unappealed rating decision in June 1982 denied service connection for PTSD. An unappealed rating decision in November 1994 declined to reopen a claim of service connection for PTSD. In the instant matter, the declined to reopen a claim of service connection for depression, and denied claims of service connection for PTSD, anxiety, sleeplessness with hyperarousal and avoidance, and panic attacks. When a claim has been previously finally disallowed the Board is required to determine whether new and material evidence has been received to reopen the claim. Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996). For this reason, the issue has been characterized as stated.

The issues of entitlement to service connection for a variously diagnosed
psychiatric disorder, to include PTSD, based on de novo review and to TDIU are being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. The veteran will be notified if any action on his part is required.

FINDINGS OF FACT

1. An unappealed November 1994 RO rating decision, in essence, declined to reopen a claim of service connection for a psychiatric disorder that had been previously denied on the bases that depression pre-existed, and was not aggravated

- 2 



by, service, and that PTSD was not shown, and also found that a panic disorder was not shown to be related to the veteran's service.

2. Evidence received since the November 1994 rating decision shows a current diagnosis of PTSD (and other variously diagnosed psychiatric disorders) and tends to show that the veteran's current psychiatric disability might be related his service; it bears directly and substantially upon the matter of service connection for a variously diagnosed psychiatric disorder, and is so significant that it must be considered in order to fairly decide the merits of the claim.

CONCLUSION OF LAW

Evidence received since the November 1994 decision declining to reopen a claim of service connection for a psychiatric disability is new and material, and such claim may be reopened. 38 U.S.C.A. § 1110, 5108, 7105 (West 2002 & Supp. 2005);
38 C.F.R. §§ 3.156(a) (effective prior to August 29, 2001), 3.304 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the

- 3 



claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim. 38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The VCAA applies in the instant case; however, as the decision below is a full grant of what is addressed on the merits, there is no need to belabor the impact of the VCAA on the claims at this point.

II. Factual Background, Legal Criteria and Analysis

An unappealed December 1971 rating decision denied service connection for depression and functional GI disorder essentially based on findings that such disability pre-existed service and was not aggravated therein. That decision is final. See 38 U.S.C.A. § 7105.

An unappealed June 1982 rating decision denied service connection for PTSD on the basis that such disability was not shown by the evidence of record. That decision is final. See 38 U.S.C.A. § 7105.

An unappealed November 1994 rating decision, in essence, declined to reopen a claim of service connection for a psychiatric disorder on the bases that PTSD was still not diagnosed, and that a panic disorder was not shown to be related to service. That decision is also final. 38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened arid allowed, and a claim based on the same factual basis may not be considered. Id. However, a claim on which there is a final decision may be reopened if new and material evidence is received. 38 U.S.C.A. § 5108.

The definition of "new and material evidence" was revised, effective August 29, 2001. Because the veteran's request to reopen the claim was received in April 2001,

- 4 



the prior definition applies. Under that definition, new and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially 'upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim. 38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).

Service connection may be established for disability due to disease or injury that was incurred or aggravated in service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. Psychoses (as chronic disease) may be presumptively service connected if manifested to a compensable degree in the first postservice year. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link,
. established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event occurred in service. 38 C.F.R. § 3.304(f). If the evidence establishes the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(£); West v. Brown, 7 Vet. App. 70 (1994).

When determining whether a claim should be reopened, the credibility of newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

Regarding the evidence of record prior to the November 1994 rating decision, it is noteworthy that the December 1971 rating decision (which denied service connection for depression, functional GI disorder) referred to a service induction examination history report (noting preservice complaints) which is not currently associated with the claims file. Likewise, the complete separation examination

- 5 



report is not among the service medical records, which contain only the second page of the report. The December 1971 rating decision also notes that the physical profile section of the separation examination report shows a #1 throughout; the physical profile on the separation examination report page 2, which is no record is blank (shows no numbers).

The service medical records that are in the file include a June 1968 service entrance examination report which notes that psychiatric status evaluation was normal. Beginning in September 1970, the veteran was seen in service for various psychiatric symptoms, assessed as psychophysiologic upper gastrointestinal (GI) distress, "angry young man syndrome, "and situational depression. It was noted that he had married a month prior to embarking for Vietnam, was having marital problems, and was also anxious regarding completion of his tour of duty.

The veteran's initial claim seeking VA compensation benefits was received in August 1971, and alleged he had a nervous condition which began in January 1971.

An unappealed December 1971 rating decision denied service connection for depression, functional GI disorder based on, findings that such disability pre-existed, and was not aggravated by, service.

Treatment records from 1971 to 1982 show that the veteran was seen for neurotic anxiety/depression. He indicated in 1981 that he had episodes of anxiety attacks beginning about 6 months after he arrived in Vietnam. The assessment was panic disorder. VA treatment records to 1986 show a diagnosis of panic disorder. In a July 1994 Vet Center report it was noted that the veteran had described stressor events of having his "hooch shelled" on one occasion, and of being a witness to a fellow serviceman's suicide death by rat poison ingestion. The report provider indicated that the veteran had some symptoms of PTSD, and that whatever [psychiatric] problems he had prior to service were aggravated by his service. On VA examination in September 1994 the examiner opined, in essence, that the veteran had a panic disorder, but did not have a full blown PTSD syndrome. The veteran had recounted various stressor events, including witnessing the suicide death of another serviceman, and having incoming land "fifty feet from his hutch".

- 6



Evidence received since the November 1994 rating decision includes VA and private clinical records/evaluation reports (dated in March, May, and June 2001 in July 2002) which show a diagnosis of PTSD. Private and VA clinic records also reflect diagnoses of major depression and panic attacks.

This newly received evidence is clearly not cumulative or redundant as the previous evidence did not diagnose PTSD in accordance with 38 C.F.R. § 4.l25(a). Furthermore, the March 2001 private examination report indicates a close correlation between PTSD and depression. This evidence clearly bears directly and substantially upon the specific matter under consideration; hence, it is so significant that it must be considered in order to fairly decide the merits of the claim.

Accordingly, the evidence received since the November 1994 RO rating decision is new and material, and the claim of service connection for a variously diagnosed psychiatric disorder, to include PTSD, may be reopened.

ORDER

The appeal to reopen a claim of service connection for a variously diagnosed psychiatric disorder, to include PTSD, is granted.

REMAND

At the outset, it is noteworthy that history report on service entrance (noting a preservice history of depression) cited in the 1971 rating decision is not in the
claims file. As psychiatric evaluation on service entrance examination was normal, the veteran is otherwise entitled to the statutory presumptions of soundness on entry in service and aggravation in service of disability manifested therein (if the presumption of soundness is rebutted) with respect to psychiatric disability;

Furthermore, stressor events in service described by the veteran (in particular witnessing a fellow-serviceman's death and having incoming land "fifty feet" from

- 7 



his hooch) are events capable of verification. He has not yet provided sufficient. information to allow for verification of the stressors. Given that there are medical diagnoses of PTSD based on the veteran's alleged stressor events, verification of the stressors is necessary;

Finally, the veteran had psychiatric symptoms in service, and VA examination in September 1994 found he had a panic disorder which was first manifested in the immediate post service period. This examination report did not discuss the medical evidence in the claims file (raising a question of the examiner's familiarity with the accurate record). Consequently, a VA examination/medical opinion is indicated.

The claim of entitlement to TDIU must be deferred pending further evidentiary development and adjudication of the claim for service connection for a variously
diagnosed psychiatric disorder, to include PTSD as such claims are inextricably
intertwined. .

Accordingly, the case is REMANDED to the RO for the following:

1. The RO should arrange for an exhaustive search for those parts .of the veteran's service induction (history) and separation. (page 1 of the examination and history) that were cited in the December 1971 rating decision but are not among the service medical records in the claims file. If such records are irretrievably lost, it should be so certified for the record.

2. The RO should secure complete clinical records of psychiatric  treatment/consultation/evaluation the veteran received at the Denver, Colorado, VA Medical Center since September 2002 and at the Boulder Vet Center since October 2003.

3. The RO should ask the veteran to provide detailed information (dates, locations, names and units of other parties involved [i.e., of the serviceman committing suicide]) regarding his alleged stressor events in service (in particular-but not limited to- witnessing the suicide

- 8 



death of a fellow serviceman, and having incoming land 50 feet from his hooch). In this regard he must be advised of the provisions of 38 C.F.R. § 3.158. The RO should seek verification of all alleged stressor events capable of verification and for which the veteran provides sufficient identifying information from the U.S. Army and Joint Services Records Research Center (JSRRC). In this regard if the veteran fails to provide some, but insufficient, identifying information, he should be advised of what further information is necessary.

4. The RO must then make a specific determination as to whether or not the veteran was exposed to a stressor event in service.

5. The RO should then arrange for the veteran to be examined by a psychiatrist to determine whether he has any psychiatric disability that is related to his military service. The RO must advise the examiner what stressor(s) in service, if any, are confirmed. The examiner must review the veteran's entire claims folder in conjunction with the examination. The examiner should identify the diagnosis(es) of the veteran's current psychiatric disability(ies), and as to each psychiatric entity currently diagnosed provide an opinion as to whether such disability had its onset in (or was aggravated by) service. If PTSD is diagnosed, the examiner must identify the stressor event and symptoms which support such diagnosis. If the examiner finds that the veteran has an acquired psychiatric disability that pre-existed service, the examiner must cite the evidence for the finding of preexistence, opine whether such disability was aggravated by service of the disability, and if the finding is that it was not, cite the evidence supporting such finding. If a psychosis is diagnosed, the examiner should opine whether it was manifested in the first year following the veteran's service discharge. The examiner should must the rationale for all opinions expressed.

- 9 



6. The RO should then readjudicate the claim of entitlement to service connection for a variously diagnosed psychiatric disorder, to include PTSD, and also the claim seeking TDIU (if indicated by the determination made). If either claim remains denied, the RO should issue an appropriate supplemental statement of the case, and give the appellant and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further appellate review.

The purpose of this remand is to assist the veteran in the development of his claim. The veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

- 10 



